USCA11 Case: 20-13921    Date Filed: 04/27/2021    Page: 1 of 6



                                                        [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 20-13921
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 5:20-cv-00393-JSM-PRL



KPOKYC,

                                                           Plaintiff-Appellant,

                                versus

PRESIDENT,
TRUMP NATIONAL DORAL RESORT,
TRUMP ORGANIZATION,
JOHN DOES,
1-10,

                                                        Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                           (April 27, 2021)
          USCA11 Case: 20-13921      Date Filed: 04/27/2021   Page: 2 of 6



Before WILSON, JILL PRYOR, and LUCK, Circuit Judges.

PER CURIAM:

      KPOKYC, proceeding pro se, appeals the district court’s order dismissing

her complaint. KPOKYC filed a pro se complaint against “President Donald

Trump,” “Trump National Doral Resort,” “Trump Organization LLC,” and “John

Does 1–10” (collectively, Defendants). KPOKYC alleged that her ex-husband, a

Russian billionaire named Krokus, owed her millions of dollars in child support

and alimony, and that people associated with President Trump, sometimes acting at

his direction, helped Krokus avoid paying child support—namely by sending a “hit

man” to kill KPOKYC and harass KPOKYC and her daughter. She also alleged

that she reached out to politicians who refused to help, her house was surveilled by

the U.S. Department of Defense, “a Q Anon person tried to kidnap [her] daughter,”

and she was poisoned at a Trump Doral restaurant.

      Defendants filed a motion to dismiss for failure to state a claim and improper

venue. The district court granted the motion and dismissed the case without

prejudice as a shotgun pleading. The court explained that the complaint was “an

incomprehensible filing comprised of nonsensical allegations against Defendants,”

and after summarizing the complaint, the court stated that it did not comply with

Federal Rules of Civil Procedure 8 and 10, in content and form. The district court

also stated that it could not determine the basis for jurisdiction or what KPOKYC


                                         2
          USCA11 Case: 20-13921       Date Filed: 04/27/2021   Page: 3 of 6



was seeking, and that KPOKYC did not plead a cause of action for which relief

could be granted. The court thus concluded the complaint was “patently frivolous

as any attempt to state a cause of action based on the alleged facts would be futile.”

      KPOKYC appeals the district court’s grant of Defendants’ motion to

dismiss. She argues that the district court judge, Judge James Moody, should have

recused himself because he and his daughter, Florida Attorney General Ashley

Moody, have conflicts of interest with Defendants and other Republican

politicians. After careful review, we affirm.

      KPOKYC submitted materials in this appeal that were not in the record

below, and KPOKYC did not move to supplement the record with these materials.

Defendants moved to strike the materials from the appellate record. Because these

materials are unnecessary to the resolution of this appeal, Defendants’ motion to

strike is denied as moot.

      This court issued a jurisdictional question (JQ) to the parties. In response to

the JQ, KPOKYC requested leave to amend her complaint to add diversity

allegations. A court normally must provide the plaintiff with one chance to amend

the complaint. Silberman v. Miami Dade Transit, 927 F.3d 1123, 1132 (11th Cir.

2019). An exception to this requirement exits, however, when amending the

complaint would be futile. Id. at 1133. KPOKYC’s complaint was plainly

meritless and amending the complaint could not have rectified the issue such that it


                                          3
          USCA11 Case: 20-13921        Date Filed: 04/27/2021    Page: 4 of 6



properly stated a federal question, so we deny the motion to amend. The district

court did not dismiss for lack of jurisdiction, only stating that the basis for

jurisdiction was unclear. We affirm the order of dismissal for the reasons stated

below.

      First, we liberally construe KPOKYC’s pro se brief as raising a challenge to

the district court’s finding that her complaint was a shotgun pleading. See Jones v.

Fla. Parole Comm’n, 787 F.3d 1105, 1107 (11th Cir. 2015) (“A pro se pleading is

held to a less stringent standard than a pleading drafted by an attorney; a pro se

pleading is liberally construed.”). We review the district court’s dismissal of a

complaint on shotgun pleading grounds for abuse of discretion. Weiland v. Palm

Beach Cnty. Sheriff’s Off., 792 F.3d 1313, 1320 (11th Cir. 2015). Shotgun

pleadings do not provide a short and plain statement of a claim under Rule 8.

Magluta v. Samples, 256 F.3d 1282, 1284 (11th Cir. 2001) (per curiam); Fed. R.

Civ. P. 8. They include complaints that: (1) contain “multiple counts where each

count adopts the allegations of all preceding counts”; (2) are “replete with

conclusory, vague, and immaterial facts not obviously connected to any particular

cause of action;” (3) do not separate “into a different count each cause of action or

claim for relief”; or (4) assert “multiple claims against multiple defendants without

specifying which of the defendants are responsible for which acts or omissions.”

Weiland, 792 F.3d at 1321–23; Fed. R. Civ. P. 10. While pro se pleadings are held


                                           4
            USCA11 Case: 20-13921      Date Filed: 04/27/2021    Page: 5 of 6



to less stringent standards than those drafted by attorneys, they still must suggest

some factual basis for a claim. Jones, 787 F.3d at 1107.

      KPOKYC’s complaint constituted a shotgun pleading because it was

“replete with conclusory, vague, and immaterial facts not obviously connected to

any particular cause of action.” Weiland, 792 F.3d at 1322. At no point in her

complaint did KPOKYC make any legal arguments to support her claims. Instead,

she repeated her allegations that the defendants were working to prevent her from

collecting child support and were involved in a plan to kill and harass her and her

daughter. KPOKYC’s complaint failed to specify which defendant is responsible

for what actions. And it did not separate each cause of action or claim for relief,

but rather read as one long narrative. Therefore, the district court did not abuse its

discretion in dismissing KPOKYC’s complaint on the basis that it was a shotgun

pleading.

      Next, KPOKYC argues that the district judge should have recused himself

due to conflicts of interest with Defendants and other members of the Republican

party. When a plaintiff fails to argue for a judge’s recusal before the district court,

we review for plain error the failure to sua sponte recuse. Hamm v. Members of

Bd. of Regents of State of Fla., 708 F.2d 647, 651 (11th Cir. 1983). A judge is

required to “disqualify himself in any proceeding in which his impartiality might

reasonably be questioned.” 28 U.S.C. § 455(a). “The general rule is that bias


                                           5
          USCA11 Case: 20-13921       Date Filed: 04/27/2021    Page: 6 of 6



sufficient to disqualify a judge must stem from extrajudicial sources, and must be

focused against a party to the proceeding.” Hamm, 708 F.3d at 651 (citation

omitted). Where a judge’s challenged actions “consist of judicial rulings, routine

trial administration efforts, and ordinary admonishments,” recusal is not required.

Liteky v. United States, 510 U.S. 540, 556 (1994). The district judge’s failure to

sua sponte recuse was not plain error. Judge Moody explained that his decision

was the result of KPOKYC’s noncompliance with federal procedural rules. There

is no indication of personal bias or prejudice against KPOKYC. Accordingly, we

find no plain error.

      In sum, the district court did not abuse its discretion in determining that

KPOKYC’s complaint was a shotgun pleading, and the judge’s failure to sua

sponte recuse was not plain error. As such, we affirm.

      AFFIRMED.




                                          6